Citation Nr: 0724545	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  94-31 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
residuals of a left knee injury.

2.  Entitlement to a rating higher than 10 percent for 
residuals of a right knee injury.

3.  Entitlement to a rating higher than 10 percent for 
lumbosacral strain with degenerative disc disease prior to 
October 27, 2000, and a rating higher than 60 percent 
thereafter.

4.  Entitlement to an effective date earlier than April 5, 
2005, for the grant of a compensable rating for a lumbosacral 
spine disability.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) prior to October 27, 2000.

6.  Whether there was clear and unmistakable error (CUE) in a 
September 1974 rating decision which assigned a 
noncompensable rating for chronic lumbosacral strain with 
narrowing of L5-S1 interspace.  

7.  Whether there was clear and unmistakable error (CUE) in a 
September 1974 rating decision which denied service 
connection for left ankle and shin disabilities.  

8.  Whether there was clear and unmistakable error (CUE) in a 
September 1974 rating decision which failed to consider 
service connection for a right shoulder disability.  

9.  Whether there was clear and unmistakable error (CUE) in a 
September 1974 rating decision which failed to consider 
service connection for a left hand and/or wrist disability.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
December 1970 and from January 1971 to May 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied increased ratings for 
a left shoulder condition, left knee condition, right hand 
condition, right knee condition, and lumbosacral strain, and 
denied a TDIU rating.  In February 1996, the RO granted a 10 
percent rating for lumbosacral strain, previously rated 
noncompensable, effective April 5, 1993.  In a March 1997 
decision, the Board denied the claims on appeal.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In July 1999, the Board's decision was 
vacated and remanded for reconsideration of the veteran's 
claims consistent with the Court's Order, and the Board 
remanded the appeal to the RO in September 2000.  In an April 
2002 rating decision the RO increased the rating for 
lumbosacral strain to 20 percent, effective October 27, 2000. 

In November 2002, the Board again remanded the appeal, and 
referred the claims of CUE in a July 1974 decision stated on 
the title page of this decision to the RO for initial 
consideration.  The RO denied the CUE claims in January 2003.  
In August 2003, the Board again remanded the increased rating 
and TDIU claims on appeal.  Also in August 2003, the veteran 
filed a notice of disagreement with the January 2003 rating 
decision which denied the CUE claims.  In a March 2005 
decision, the Board denied the veteran's claims for increased 
ratings for left shoulder and left hand disabilities, and 
remanded the remaining issues.  The Board also remanded the 
CUE claims for issuance of a statement of the case.  

The veteran appealed the claims denied on the merits, i.e., 
increased ratings for left shoulder and left hand 
disabilities, to the Court, which affirmed the Board's 
decision in a memorandum decision dated in April 2007.  

In a November 2006 rating decision, the RO increased the 
rating for the veteran's lumbosacral spine disability to 60 
percent, effective October 27, 2000, and granted a TDIU 
effective that date as well.  For both of these issues, 
entitlement to the benefit for the period prior to October 
27, 2000, remains on appeal.  

In a statement of the case dated in April 2007, the RO 
addressed the issues of entitlement to an increased rating 
for lumbosacral strain with degenerative disc disease, and an 
earlier effective date for a compensable rating for the 
lumbosacral spine disability, to include CUE in prior rating 
decisions.  The veteran perfected the appeal, and it was 
docketed for Board consideration.  However, the issue of an 
increased rating for a lumbosacral spine disability is still 
on appeal, as a final Board decision as to that previously 
appealed issue has not been rendered.  See Hamilton v. Brown, 
4 Vet. App. 528, 538 (1993), aff'd, 39 F.3d 1574, 1582-85 
(Fed. Cir. 1995) (holding that "there can be only one valid 
NOD as to a particular claim, extending to all subsequent RO 
and BVA adjudications on the same claim until a final RO or 
BVA decision is rendered").  The issue of an earlier 
effective issue for a compensable rating for a lumbosacral 
spine disability has been merged with the current appeal.  

Referred Claims

With respect to the CUE issues addressed in this decision, 
the Board observes that the veteran is also claiming service 
connection for these disabilities; these claims have never 
been addressed.  The issues of service connection for left 
ankle and/or shin disabilities (based on new and material 
evidence), for a right shoulder disability, and left hand 
and/or wrist disabilities (as original claims) are REFERRED 
to the RO initial development and action.  

During the course of this lengthy appeal period, the veteran 
has raised many additional claims, some of which have not 
been addressed by the RO.  The following claims are REFERRED 
to the RO for initial consideration:  Entitlement to service 
connection for kidney disease/nephritis, claimed secondary to 
medications taken for service-connected orthopedic 
disabilities (raised in February 1995 hearing and January 
1997 written statement); service connection for irritable 
colon syndrome, claimed on a direct basis, and for irritable 
colon syndrome and intestinal fistula, secondary to service-
connected disabilities (raised in January 1997 statement and 
a February 1998 reconsideration motion); service connection 
for hypertension and post-traumatic stress disorder (PTSD) 
(raised in January 1997 statement); service connection for a 
thyroid disorder, gastrointestinal upset, diabetes mellitus, 
peripheral neuropathy, and calcium loss (raised in a July 
2007 statement); and service connection for a right wrist 
disorder, secondary to a service-connected right hand 
disability (raised in July 2007).

The following RO CUE claims are also REFERRED to the RO for 
initial consideration:  CUE in the September 1974 decision, 
in failing to consider the issue of service connection for 
irritable bowel syndrome (raised in January 1997), and in 
failing to grant compensable ratings for bilateral knee 
disabilities (raised in July 2002, May 2006, and December 
2006), and a right hand disability (raised in May 2006 and 
July 2007).  Closely related are claims raised in an April 
2004 statement of entitlement to an earlier effective date to 
1974 for a compensable rating for a right knee disability, 
which is referred to the RO for initial consideration.  

Other Matters

In his July 2002 and May 2006 statements, he also raised the 
issues of CUE in the 1974 rating decision in failing to grant 
a compensable rating for a right wrist condition and left 
shoulder condition; however, these are not valid CUE claims, 
as service connection for right wrist (as opposed to the 
right hand) and left shoulder conditions was not in effect at 
that time. 

In an April 2004 statement, the veteran claimed CUE in rating 
decisions dated in 1975 and 1982.  However, there was no 
rating decision in 1982, and he did not make specific 
allegations of error in the 1975 rating decision.  


FINDINGS OF FACT

1.  Left knee injury residuals are manifested by degenerative 
changes, chondromalacia patella, with full extension, and 
limitation of flexion to no more than 90 degrees, with pain 
and occasional swelling.     

2.  Since August 25, 1992, the veteran has had slight 
instability or subluxation of the left knee.

3.  Right knee injury residuals are manifested by 
degenerative changes, chondromalacia patella, full extension, 
and limitation of flexion to no more than 90 degrees, with 
pain and occasional swelling.    

4.  Since August 25, 1992, the veteran has had slight 
instability or subluxation of the right knee.

5.  From August 13, 1992, to October 27, 2000, lumbosacral 
strain with degenerative disc disease was manifested by 
slight limitation of motion and occasional radiation of pain 
into the right lower extremity, without muscle spasm, or 
other neurological symptoms.  

6.  As of October 27, 2000, lumbosacral strain with 
degenerative disc disease has been manifested by limitation 
of motion, and slight sciatic nerve disability on the right, 
without incapacitating episodes requiring physician-
prescribed bed rest.

7.  August 13, 1992, is the first date that an increase in 
the level of the veteran's lumbosacral spine to a compensable 
level was shown.  

8.  Prior to October 27, 2000, with the inclusion of separate 
ratings for right and left knee disabilities, granted in this 
decision, service connection was in effect for left knee 
injury residuals; a separate rating for slight instability or 
subluxation of the left knee; right knee injury residuals; a 
separate rating for slight instability or subluxation of the 
right knee; lumbosacral strain with degenerative disc 
disease; a left shoulder disability; traumatic arthritis of 
the carpal bone of the right hand; sinusitis and hemorrhoids.  
The combined compensation rating of 50 percent during this 
period does not meet the percentage requirements for 
consideration of a TDIU rating on a schedular basis, and the 
case does not involve an exceptional or unusual disability 
picture as would warrant the Board referring the case for 
extraschedular consideration.

9.  The RO's assignment of a noncompensable rating for 
chronic lumbosacral strain with narrowing of L5-S1 interspace 
in September 1974, on the basis of service medical records 
and a VA examination that did not show any evidence of 
limitation of motion, swelling, muscle spasm, or painful 
motion, was reasonably supported by the evidence then of 
record and prevailing legal authority; the rating decision 
was not undebatably erroneous. 

10.  The RO denied service connection for a left ankle sprain 
and left shin condition in September 1974, on the basis that 
there was no current disability shown.  The veteran did not 
appeal that decision, and it became final.

11.  The September 1974 denial of service connection for a 
left ankle sprain and left shin condition was reasonably 
supported by the evidence then of record and prevailing legal 
authority; the rating decision was not undebatably erroneous. 

12.  At the time of the September 1974 rating decision, there 
was no pending claim for service connection for a right 
shoulder disability, a left wrist disability, or a left hand 
disability.  

13.  The September 1974 rating decision did not address 
service connection for a right shoulder disability, a left 
wrist disability, or a left hand disability, and the decision 
was not final as to those issues.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left knee injury residuals have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 
4.45, 4.71a, Diagnostic Code 5260 (2006).  

2.  The criteria for a separate 10 percent rating for 
instability or subluxation of the left knee are met, 
effective August 25, 1992.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.400(o), 4.1, 4.2, 4.3, 4.7, 
4.71a, Diagnostic Code 5257 (2006).  

3.  The criteria for an evaluation in excess of 10 percent 
for right knee injury residuals have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 
4.45, 4.71a, Diagnostic Code 5260 (2006).  

4.  The criteria for a separate 10 percent rating for 
instability or subluxation of the right knee are met, 
effective August 25, 1992.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.400(o), 4.1, 4.2, 4.3, 4.7, 
4.71a, Diagnostic Code 5257 (2006).  

5.  Prior to October 27, 2000, the criteria for an evaluation 
in excess of 10 percent for lumbosacral strain with 
degenerative disc disease were not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (2001).    

6.  Beginning October 27, 2000, the criteria for an 
evaluation in excess of 60 percent for lumbosacral strain 
with degenerative disc disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 
4.45, 4.71a, Diagnostic Code 5293 (2001); Diagnostic Code 
5243 (2006).   
 
7.  Effective August 13, 1992, the criteria for a 10 percent 
for lumbosacral strain with degenerative disc disease were 
met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.400(o), 4.1, 4.2, 4.3, 4.7 (2006); 4.71a, Diagnostic 
Code 5293 (2001).    

8. The criteria for an effective date earlier than October 
27, 2000, for the grant of a TDIU rating are not met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 3.400, 4.16, 4.19 (2006).

9.  There was no CUE in the September 1974 rating decision 
assigning a noncompensable evaluation for chronic lumbosacral 
strain with narrowing of L5-S1 interspace.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2006). 

10.  There was no CUE in the September 1974 rating decision 
denying service connection for a left ankle sprain and left 
shin condition.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§§ 3.104, 3.105 (2006). 

11.  There was no CUE in the RO's failure to address service 
connection for a right shoulder disability, a left wrist 
disability, or a left hand disability in the September 1974 
rating decision.  38 U.S.C.A. §§ 5101, 5109A (West 2002); 38 
C.F.R. §§ 3.104, 3.105 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
five volumes comprising the veteran's claims folder.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims.  The veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  



I.  Increased ratings

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran contends that the medical history of his 
conditions must be fully discussed, in assigning a disability 
rating.  Although the disability must be considered in the 
context of the whole recorded history, including service 
medical records, the present level of disability is of 
primary concern in determining the current rating to be 
assigned.  See 38 C.F.R. § 4.2 (2006); Francisco v. Brown, 7 
Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  To the extent that past history is relevant to the 
ratings assigned during the appeal period, such history will 
be discussed below, in connection with the individual issues.  
See Gonzales, supra (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  

The Board observes that evidence of record, including the 
records and letters from P. Johnson, M.D., dated from 1994 to 
2003, and the August 1992 evaluation for the Department of 
Labor by H. Chakales, M.D., specifically finds the 
disabilities at issue to have been the result of the 
veteran's federal government employment as a civilian.  
Nevertheless, he is service-connected for low back and knee 
disabilities.  When it is not possible to separate the 
effects of the service-connected condition from a non-
service-connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt be resolved in the claimant's favor, thus 
attributing such signs and symptoms to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  
In this case, there has been no attempt to separate any 
service-connected effects from non-service-connected effects 
during the 14 years that these claims have been in process.  
Therefore, the Board will proceed to consider all relevant 
evidence as part of the service-connected disability picture, 
for purposes of this decision.  


A.  Bilateral Knee Disorders

Service connection for residuals of a left knee injury was 
established by rating decision in September 1974.  A 10 
percent rating was assigned in July 1983, but the rating was 
subsequently reduced in a July 1987 rating decision.  The 
current 10 percent evaluation was assigned by rating decision 
in February 1996, effective in April 1993 on the basis of 
arthritis of the knee.  Service connection for the veteran's 
right knee condition was established by rating decision in 
September 1975.  A noncompensable evaluation was assigned at 
that time and remained in effect until a rating decision in 
February 1996, when a 10 percent rating was assigned, 
effective in April 1993.

The veteran contends that both of his knee disabilities are 
considerably more disabling than reflected by the 10 percent 
evaluations for each knee currently in effect.  He contends 
that the combination of all of his symptoms, including 
crepitation and chondromalacia, warrant a 30 percent rating 
based on severe recurrent subluxation or lateral instability, 
as well as a separate 10 percent rating for traumatic 
arthritis, bilaterally.  

An evaluation for the Office of Worker's Compensation in 
August 1992, by H. Chakales, M.D., disclosed traumatic 
arthritis of the right knee with evidence of advanced 
chondromalacia.  The examination of both knees disclosed 
complete flexion and extension, although he had a tendency to 
lateral subluxation with pain.  

An examination was conducted by VA in November 1993.  At that 
time, examination of the knees showed no effusion and no 
ligamentous instability.  Range of motion was from 0 degrees 
extension to 120 degrees flexion in both knees.  X-ray 
studies showed no bony pathology or periarticular 
calcification.  There were metallic densities resembling shot 
in the soft tissues in the legs, but both knee joints 
appeared normal.  The impression was hyperextension injury of 
both knees with no residual impairment.

Records from P. Johnson, M.D., note that X-rays of the right 
knee in February 1994 showed no specific abnormalities.  A 
bone scan in February 1994 disclosed mild arthritic changes 
in both patellae, chondromalacia.  In March 1994, the veteran 
complained of pain and swelling of the right knee.  An MRI of 
the right knee in May 1994 disclosed the collateral ligaments 
all to be normal.  There was no meniscal tear, but there was 
some degenerative signal within the body of the medial 
meniscus.  There was evidence of small joint effusion, and 
some edema in the subcutaneous fat at the level of the knee.  
The veteran was advised that if the effusion did not resolve 
itself, the knee could be aspirated at a later date. There is 
no indication that this procedure was done.

An examination was conducted by VA in August 1995.  The 
veteran had full extension of the knees, with flexion limited 
to 115 degrees at which time the thigh was on the calf, which 
was noted to be quite large.  Ligaments were intact and 
nontender to stress.  There was no tenderness to palpation 
and no swelling, redness or effusion.  Lachman's and 
McMurray's tests were negative.  The diagnosis was no 
objective evidence of any knee pathology, either right or 
left.

A January 1999 letter from Dr. Johnson noted a 5 year history 
of osteoarthritic changes in both knees, as well as other 
joints, and referred to treatment and findings in general.  
As to the knees, however, Dr. Johnson's actual records do not 
show treatment for the knees prior to this date, except as 
discussed above.  

On a VA examination in May 2001, the veteran reported he was 
able to walk about a mile before knee pain began.  He could 
not run or ride a bicycle.  He denied any history of locking 
since 1960.  On examination of the left knee, the veteran had 
laxity of the collateral ligament structures in slight 
flexion which disappeared with complete extension.  Drawer 
and Lachman's tests were negative.  He had retropatellar 
popping or grating.  Range of motion was from 0 to 120 
degrees.  He had excellent strength in the quadriceps.  He 
reported infrequent sense of weakness, but no fatigue.  No 
incoordination was observed.  He had restriction of motion 
and pain on movement, at the extremes of motion or demands of 
weightbearing.  X-rays of the left knee disclosed exostoses 
on the surface of the patella.  There was a question of an 
effusion shadow.  There were 2 small bone fragments observed. 
The diagnoses were synovitis and chondromalacia patella of 
the left knee.  

In the right knee, the veteran had lateral and medial 
collateral laxity in flexion on the right, which disappeared 
on extension.  There was a positive snap along the medial 
joint on rotary testing.  Range of motion was from 0 to 110 
degrees.  He reported severe weakness in the right knee.  On 
examination, he had excellent muscle mass in the quadriceps 
and manual grating did not show any muscle weakness.  
Otherwise, the complaints and findings were the same as in 
the left knee.  The diagnoses were chronic or recurrent 
synovitis, chondromalacia patella, and medial meniscus 
degeneration.  

Records from Dr. Johnson show that in March 2002, the veteran 
returned with recurrent left knee pain, an exacerbation of 
the pre-existing work-related injury.  It was noted that X-
rays of the left knee showed some arthritic changes.  
Swelling had subsided somewhat, but the knee was still tender 
and painful.  The diagnosis was arthritis and tendonitis of 
the left knee.  

On a February 2003 report for the Department of Labor, Dr. 
Johnson first observed that all of the disabilities discussed 
were work-related injuries that the veteran had incurred on 
his job.  He noted that the veteran had traumatic arthritis 
in both knees, worse on the right.  Recent X-rays showed 
joint narrowing, marginal spurring, and advanced 
chondromalacia associated with some limitation of full 
flexion.  He also had a varus deformity and mild effusion in 
both knees.  

On a May 2006 VA examination, range of motion was from 0 to 
90 degrees in both knees, limited more by soft tissue in the 
posterior of the knee than by pain; there was mild pain at 90 
degrees.  He had minimal crepitance upon range of motion.  
There was no overt instability of the knee on varus, valgus, 
anterior, or posterior stress.  He did not currently have 
effusion.  There was some pain around the kneecaps, and 
positive patellar grind test.  X-rays showed age appropriate 
arthritis for a man of his size.  The assessment was 
chondromalacia of both knees.  He reported flare-ups 
exemplified by swelling and more pain.   

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved. When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, warrants a 10 percent evaluation; with the 
addition of occasional incapacitating exacerbations, a 20 
percent evaluation is warranted.  38 C.F.R. Part 4, Code 5003 
(2006).  

Limitation of a leg (knee) flexion is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  

The veteran is in receipt of a 10 percent rating based on 
limitation of flexion.  For a higher rating of 20 percent, 
flexion more closely approximating 30 degrees is 
contemplated.  Since the flexion in both of the veteran's 
knees has ranged from 90 to 120 throughout the appeal period, 
an increased rating on that basis is not warranted.  

Factors affecting functional impairment, such as pain on 
motion, weakened movement, excess fatigability, lost 
endurance, swelling, or incoordination, must also be 
considered, in evaluating a disability based on limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45 (2006), DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional impairment must be 
supported by adequate pathology.  Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  Normal range of motion of the knee is 
from 0 degrees of extension to 140 degrees of flexion.  38 
C.F.R. § 4.71, Plate II.  The veteran has demonstrated some 
limitation of motion throughout the appeal period.  He also 
has degenerative changes and a diagnosis of chondromalacia 
patella.  Although "advanced" chondromalacia was noted on a 
February 2003 report by Dr. Johnson, Dr. Johnson also noted 
only "some" limitation of motion.  

The range of motion demonstrated in the knees does not meet 
the criteria for even a 10 percent rating, based on 
limitation of motion.  When pain on motion has been noted, it 
was only at the end points of motion.  The evidence shows 
that periodically, the veteran experiences some effusion of 
the knee.  However, although the veteran complained of severe 
weakness in the right knee in May 2001, no weakness has ever 
been clinically documented.  The examination in May 2001 
specifically noted that fatigue or incoordination were not 
observed, and that he did not have any atrophy.  On the May 
2006 examination, he reported flare-ups exemplified by 
swelling and more pain; however, the treatment records show 
very few occasions on which the veteran has experienced 
exacerbations involving his knees during the period from 1993 
to 2006.  

In short, the medical evidence does not confirm the presence 
of weakened movement, excess fatigability, lost endurance, or 
incoordination, or of swelling or pain on motion resulting in 
additional functional impairment, beyond that contemplated by 
the 10 percent rating currently in effect for limitation of 
motion of each knee.  The Board finds that the 10 percent 
rating adequately encompasses the pain and swelling that the 
veteran does experience, as his range of motion substantially 
exceeds the criteria for a 10 percent rating.  See 38 C.F.R. 
§ 4.71a, DC 5003 (degenerative arthritis) and DC 5010 
(traumatic arthritis) (When arthritis is present, accompanied 
by some limitation of motion, but the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.). 

Separate ratings may be awarded for limitation of flexion and 
limitation of extension of the same knee joint.  
VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  Limitation of 
extension of a leg (knee) is rated 0 percent when limited to 
5 degrees, 10 percent when limited to 10 degrees, 20 percent 
when limited to 15 degrees, 30 percent when limited to 20 
degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  No limitation of extension has been shown on any 
occasion, even during those few occasions on which the 
veteran has been treated for an exacerbation of his knee 
condition.  Therefore, a separate rating is not warranted 
based on limitation of extension.  With respect to other 
potentially applicable diagnostic codes, the veteran does not 
have a dislocated or absent semilunar cartilage, nor has 
ankylosis been demonstrated.  Accordingly, a separate 
compensable rating under diagnostic code 5256, 5258, or 5259 
is not warranted.  

Limitation of motion and instability of the knee may be rated 
separately under Diagnostic Codes 5260 and 5257.  See 
VAOPGCPREC 9-98, 63 Fed.Reg. 56704 (1998); VAOPGCPREC 23-97, 
62 Fed.Reg. 63604 (1997).  When evaluating the symptoms under 
diagnostic code 5257, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 regarding the effects of functional loss due to pain do 
not apply, as that diagnostic code is not based on limitation 
of motion.  See Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  

In considering whether a separate rating is warranted under 
Code 5257, the Board observes that a tendency to lateral 
subluxation with flexion was noted in the veteran's knees by 
Dr. Chakales in August 1992.  Similarly, on the May 2001 VA 
examination, the veteran had laxity of the collateral 
ligament structures in slight flexion in the left knee, and 
lateral and medial collateral laxity in flexion in the right 
knee.  An MRI of the right knee in May 1994 disclosed 
degeneration of the medial meniscus in the right knee.  
Although all other examinations have found no instability, 
this evidence of slight instability or subluxation shown on 
various occasions over a period of years raises a reasonable 
doubt as to the presence of very slight instability or 
subluxation not detected on other examinations.  In this 
regard, the Board observes that there has never been a 
medical opinion addressing the significance of these 
scattered positive findings in light of the otherwise normal 
findings.  The Board itself is prohibited from making 
conclusions based on its own medical judgment.  See Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  The evidence in favor of 
the presence of instability or subluxation in both knees is 
sufficient to place the evidence in equipoise.  Under these 
circumstances, a separate 10 percent rating is warranted for 
instability or subluxation under Code 5257, for each knee.  
To that extent, the appeal is allowed.  However, a higher 
rating is not warranted.  Although the veteran states that he 
has severe subluxation or instability, he is not competent to 
provide this assessment.  See, e.g., Espiritu, supra.  The 
medical evidence shows none to slight instability or 
subluxation.  In reaching this determination, the benefit-of-
the-doubt rule has been applied.  38 U.S.C. § 5107(b); see 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

B.  Lumbosacral Strain with Degenerative Disc Disease

        1.  Factual Background

Service connection for lumbosacral strain, with narrowing of 
the L5-S1 interspace, was established by rating decision in 
September 1974. A noncompensable evaluation was established 
at that time. The veteran was granted a 10 percent rating in 
February 1996, effective April 5, 1993.

In the evaluation in August 1992, by Dr. Chakales, it was 
noted that the veteran had degenerative disc disease, 
pseudoarthritis, and narrowing of L5-S1 in the lumbosacral 
spine.  He had limitation of motion of 20 percent less than 
normal.  Nerve conduction studies and electromyogram in 
August 1992 were noted to be very difficult to carry out, but 
demonstrated irritation and some mild partial denervation of 
L5-S1 on the right side.  

An examination was conducted by VA in November 1993.  There 
was no list, scoliosis, or paraspinal muscle spasm of the 
lumbar spine.  Active flexion was to 90 degrees, with 
reversal of the lumbar curve.  Active hyperextension was to 
minus 5 degrees.  Lateral flexion was 20 degrees bilaterally.  
Knee and ankle jerks were depressed, but equal bilaterally.  
Straight leg raising was negative bilaterally.  X-rays 
disclosed normal alignment, and the integrity of the 
intervertebral disc spaces appeared to be well-maintained at 
all levels.  There were no fractures or defects noted.  
Metallic shot was seen in the soft tissues posterior to the 
distal sacrum but the lumbar spine was normal.  The 
impression was history of low back pain, with no objective 
findings of residual impairment.  

Records from P. Johnson, M.D., show that in May 1994, the 
veteran complained of low back pain, and said he had a 
"pinched nerve" with pain down the right leg. In June 1994, 
it as noted that X-rays showed only sacralization of L5, and 
an MRI was recommended; however, the following month, it was 
noted that the veteran had been too large for the MRI 
machine, and, his symptoms had improved with some weight 
loss, and he was to be seen again only as necessary.  

An examination was conducted by VA in August 1995.  The 
veteran was noted to be "quite heavy."  It was noted that he 
did not move in a manner that protected the back from motion.  
The iliac crest was at the same level.  There was normal 
lumbosacral lordosis.  He bent forward to the extent that the 
fingertips were at the junction of the upper and middle-third 
of the tibia, straightening, but not completely reversing the 
lumbosacral lordosis.  Extension was present to 5 degrees.  
Right and left lateral bending was to 20 degrees, with normal 
symmetrical vertebral motion and no muscle spasm.  There was 
no tenderness to palpation of the spine.  The veteran walked 
with a normal gait.  Straight leg raising was accomplished to 
90 degrees without discomfort.  The opinion was no objective 
evidence of lumbosacral difficulty.

Dr. Johnson's records show that in February 1997, the veteran 
again complained of low back and sacroiliac pain for a week.  
He had no particular nerve root impingement signs on physical 
examination.  X-rays disclosed marked disc space narrowing of 
L5-S1.  An MRI of the lumbar spine in March 1997 disclosed 
slight posterior disc bulging, and moderate bilateral neural 
formaninal encroachment.  Dr. Johnson noted that it did not 
appear he had a significant problem, and that he had no 
symptoms of radiculopathy.  In September 1997, he complained 
of a recurrence of severe lumbar back pain with some 
radiation to the hips.  His physical examination was 
unchanged, but his neurological examination was essentially 
normal.  

Records dated from 1999 to 2000 show the veteran's treatment 
by S. Snyder, M.D.  In October 2000, the veteran presented 
with acute low back pain, which started after he had been 
doing some bending and lifting.  He had some intermittent 
pain radiating down the left leg, although it had improved.  
He denied any numbness or tingling in the leg.  On 
examination, there was decreased flexion and extension in the 
lumbosacral spine.  Straight leg raising was negative.  Motor 
strength was 5/5, there was no atrophy, and deep tendon 
reflexes and sensory motor in the lower extremities were 
normal.  The assessment was acute lumbar strain with mild 
sciatica.  When seen for follow-up in November 2000, the 
veteran said his low back pain was 75 percent better.  On 
examination, he had good flexion and extension, and 
examination was otherwise negative.  The assessment was low 
back pain, improved.  

In March 2001, he was seen by Dr. Johnson, complaining of 
recurrent low back pain.  He had had back pain on and of for 
quite some time.  Dr. Johnson noted that he weighed 330 
pounds and had an established history of lumbar degenerative 
disc disease manifested by an MRI in 1997.  A MRI of the 
lumbar spine conducted in May 2001 noted that there did not 
appear to have been any marked interval change since the 1997 
MRI.  There was a moderate, bilateral lateral canal 
encroachment, with no evidence of high-grade stenosis.  

On a May 2001 VA examination, the veteran complained of pain 
in the low back, with radiation on the right.  He said that 
the previous year, he had spent two days in bed due to an 
acute onset of back pain.  Forward flexion was to 40 degrees, 
extension to 30 degrees, and side bending was to 30 degrees 
each way.  He complained of pain at the end points of motion.  
There was pain and tightness in the midline on flexion and 
extension.  No sensory changes were noted in the lower 
extremities.  There was no muscle weakness.  X-rays showed 
narrowing of the L5-S1 interspace, possibly developmental, 
and foraminal encroachment of L3-4 and L4-5.  There were 4 
mobile lumbar segments.  There appeared to be sacralization 
of the last lumbar joint, which was not mobile.  The examiner 
noted that electromyogram studies indicated irritation and 
mild denervation at L5-S1 on the right, accounting for some 
of the veteran's back symptoms and referred pain down into 
the extremities.  

In February 2003, Dr. Johnson wrote, in his summary to the 
Department of Labor of the veteran's work-related 
disabilities, that the veteran had lumbar degenerative disc 
disease.  He had nerve foramen compression which produced 
considerable back pain and disability and the inability to do 
any lifting or strenuous work.  He had marked restriction of 
motion of the lumbar spine.  He had extreme difficulty 
putting on his shoes and socks, and severe limited bending 
and stooping. 

A VA examination in May 2006 consisted of orthopedic and 
neurologic examinations, pertaining to the back.  On the 
orthopedic examination, the veteran said that his back was 
stiff in the morning and in cold weather.  He reported rare 
radiation of the pain from the back down the leg, more often 
on the right, but rarely.  He did not report any recent 
exacerbations of low back pain.  On examination, flexion was 
to 90 degrees, extension 20 degrees, side bending to 30 
degrees bilaterally, and rotation to 35 degrees bilaterally.  
He reported periodic flare-ups.  He had a slightly antalgic, 
slow gait felt to be due to his size.  X-rays disclosed 
continuing degenerative osteoarthritis in the facet joints of 
the lumbar spine, and mild degenerative disc disease.  The 
assessment was degenerative joint disease of the lumbar spine 
with mild degenerative disc disease.  He had limitation in 
his daily activities such that he could not run or do 
extended heavy lifting.  There were no radicular symptoms.  
There were no pathologic reflexes, and equal muscle mass.  He 
had not had any recent episodes where he had to stay in bed.  

On a neurology examination, the veteran reported that he had 
not been prescribed bed rest for his low back pain during the 
past year.  He did not describe any radicular symptoms in the 
left lower extremity, and into the right, he had intermittent 
pain.  Examination disclosed strength and muscle tone of all 
major muscle groups in the lower extremities were normal.  
Pain and touch sensations were intact in both lower 
extremities with all major dermatomes tested.  Knee and ankle 
jerks were absent bilaterally.  The examiner commented that 
the veteran described intermittent radicular pain in the 
right, but there was no objective clinical evidence of a 
lumbar radiculopathy at this time.  He was to be scheduled 
for an electromyogram.  

However, subsequently, the veteran provided the examiner with 
an electromyogram that had been done in August 1992, which 
showed evidence of L5 and S1 radiculopathy, thus, the 
examiner concluded that he did have evidence of radiculopathy 
in the right lower extremity, and a repeat electromyogram was 
not necessary.

        2.  Rating Criteria

During the course of the appeal, the veteran was granted a 10 
percent rating for lumbosacral strain, effective April 5, 
1993, the date of his claim for an increased rating, and a 60 
percent rating, effective October 27, 2000.  Although this is 
not an initial rating case, since the RO has assigned 
"staged" ratings effective during the course of the appeal 
period, the Board must address the "staged" ratings as 
well.  See Fenderson v. West, 12 Vet. App. 119 (1999); see 
also Hazan v. Gober, 10 Vet. App. 511 (1997) (VA must 
consider all the evidence of record to determine when an 
ascertainable increase occurred in the rated disability).  
Thus, the Board must consider whether a rating in excess of 
10 percent is warranted for the period prior to October 27, 
2000, and whether a rating in excess of 60 percent is 
warranted for the period beginning October 27, 2000.  

The rating schedule for evaluating disabilities of the spine 
changed during the pendency of this claim.  Where a law or 
regulation changes during the course of an appeal, the 
version most favorable to an appellant applies, except that 
the revised version can be applied no earlier than the 
effective date of that change.  VAOPGCPREC 3-2000 (2000).  
The Board must apply both the former and the revised versions 
of the regulation for the period subsequent to the regulatory 
change, but an effective date based on the revised criteria 
may be no earlier than the date of the change.  Id.; DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).  

These criteria were revised in two stages, with the revisions 
pertaining to the evaluation of intervertebral disc syndrome 
effective September 23, 2002 (67 Fed. Reg. 54345-54349 
(2002)), followed by a revision of the entire section of the 
rating schedule pertaining to disabilities of the spine 
effective September 26, 2003.  68 Fed. Reg. 51,454-458 (Aug. 
27, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2004).  

Under the old criteria, in effect prior to September 23, 
2002, mild intervertebral disc syndrome warrants a 10 percent 
rating.  Moderate intervertebral disc syndrome, with 
recurring attacks, warrants a 20 percent rating.  Severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief, is rated 40 percent.  A 60 percent 
rating requires pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). This was the 
highest rating provided for intervertebral disc syndrome.

Under the old criteria, in effect prior to September 26, 
2003, vertebra, fracture of, residuals, are rated based on 
symptoms, adding 10 percent for demonstrable deformity of 
vertebral body.  See 38 C.F.R. § 4.71a, Diagnostic Code 5285, 
effective prior to September 26, 2003.  

Under the old criteria, complete bony fixation (ankylosis) of 
the spine at a favorable angle is rated 60 percent disabling.  
Complete bony fixation (ankylosis) of the spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) warrants a 100 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5286, effective prior to 
September 26, 2003.  

Under the old criteria, favorable ankylosis of the lumbar 
spine is rated 40 percent disabling.  Unfavorable ankylosis 
of the lumbar spine is rated 50 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289, effective prior to September 
26, 2003.    

Under the old criteria, in effect prior to September 26, 
2003, limitation of motion of the lumbar spine is rated 10 
percent when slight, 20 percent when moderate, and 40 percent 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292, 
effective prior to September 26, 2003.  The Board observes 
that the words "slight," "moderate," "severe," and 
"marked," as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6.  On the VA examination 
in May 2001, the examiner stated that the veteran's normal 
range of motion was 85-90 degrees of forward flexion, 35 
degrees of extension, and 40 degrees of side bending.

Under the old criteria, in effect prior to September 26, 
2003, for lumbosacral strain with characteristic pain on 
motion, a 10 percent rating is warranted.  With muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, a 20 percent rating is 
warranted.  Severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion, 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295, effective prior to September 26, 2003.   

Under the changes effective September 23, 2002, 
intervertebral disc syndrome may alternatively be rated based 
on incapacitating episodes, or chronic manifestations by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).  Under 
the new criteria, effective September 26, 2003, 
intervertebral disc syndrome is rated based on a general 
formula for rating spine conditions, or based on 
incapacitating episodes, whichever results in the higher 
evaluation when combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (effective September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  The 
2003 revisions did not result in any substantive changes from 
the 2002 revisions for the evaluation of intervertebral disc 
syndrome, based on incapacitating episodes.  

When rated based on incapacitating episodes, a 20 percent 
rating is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 
months.  A 40 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
and a 60 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective 
September 26, 2003).  

The general formula for rating diseases and injuries of the 
spine became effective September 26, 2003.  Under this 
formula, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, or vertebral body fracture 
with loss of 50 percent or more of the height, warrants a 10 
percent rating.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Codes 5235-5243 
(2006).   

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, a 20 
percent rating is warranted.  Id.

For forward flexion of the thoracolumbar spine to 30 degrees 
or less, or with favorable ankylosis of the entire 
thoracolumbar spine, a 40 percent rating is warranted.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Id. 

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id., Note (5).  

The new criteria for rating back disabilities also provide 
that any associated objective neurologic abnormalities are to 
be evaluated separately under an appropriate diagnostic code.  
Id., Note (1).  In addition, as noted above, under the 
criteria for rating intervertebral disc syndrome effective 
from September 23, 2002, to September 26, 2003, 
intervertebral disc syndrome may be rated on the basis of 
chronic manifestations, including neurologic manifestations.  
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 
23, 2002.  

Disability of the sciatic nerve (or neuritis or neuralgia) is 
rated 10 percent when there is evidence of mild incomplete 
paralysis; 20 percent with moderate incomplete paralysis; 40 
percent for moderately severe incomplete paralysis; 60 
percent for severe incomplete paralysis with marked muscular 
atrophy; and 80 percent for complete paralysis when the foot 
dangles and drops, has no active movement possible of muscles 
below the knee, and with flexion of knee weakened or (very 
rarely) lost.  38 C.F.R. § 4.124, Diagnostic Codes 8520, 
8620, 8720 (2006).  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree. 

        3.  Analysis-rating in excess of 10 percent prior to 
October 27, 2000

The Board observes that nerve conduction studies and 
electromyogram in August 1992 demonstrated irritation and 
some mild partial denervation of L5-S1 on the right side.  In 
May 1994, the veteran complained of low back pain, and said 
he had a "pinched nerve" with pain down the right leg, but 
an MRI could not be conducted at that time, and his symptoms 
improved, according to Dr. Johnson.  In February 1997, the 
veteran again complained of continued low back and radicular 
leg pain, which persisted despite treatment, and an MRI of 
the lumbar spine in March 1997 disclosed slight posterior 
disc bulging, and moderate bilateral neural foraminal 
encroachment.  However, Dr. Johnson reported that it did not 
appear that the veteran had a significant problem, noting 
that he had no symptoms of radiculopathy.  In September 1997, 
the veteran complained of a recurrence of severe lumbar back 
pain with some radiation to the hips; however, Dr. Johnson 
noted that his physical examination was unchanged, and his 
neurological examination was essentially normal.  

The VA examinations pertaining to the period prior to October 
27, 2000, similarly failed to disclose any signs of disc 
disease on examination.  Thus, while the evidence shows that 
the veteran had degenerative disc disease during this time 
period, in view of these findings, the evidence demonstrates 
that the symptoms were mild during this period.  The 
electromyogram only disclosed mild symptoms, and the physical 
examinations did not show any significant signs of 
radiculopathy.  Thus, under the criteria for intervertebral 
disc syndrome in effect during this period, an evaluation in 
excess of 10 percent is not warranted.

As to the criteria for lumbosacral strain, although Dr. 
Johnson said X-rays disclosed marked disc space narrowing of 
L5-S1 in February 1997, he also observed that it did not 
appear that the veteran had a significant problem.  No 
abnormal mobility on forced motion was demonstrated.  Muscle 
spasms were noted to be absent on VA examination in November 
1993 and August 1995, and were not shown otherwise during 
this period.  Thus, a higher rating under Code 5295 is not 
shown.  

The Board also finds that the limitation of motion during 
this period was no more than slight.  In this regard, 
although limitation of motion was 20 percent less than normal 
on an examination in 1992, on the VA examinations in 1993 and 
1995, no objective findings of residual impairment were 
shown, and Dr. Johnson said it did not appear that he had a 
significant problem, in March 1997.  In September 1997, the 
veteran complained of severe lumbar back pain, but Dr. 
Johnson reported that examination findings were essentially 
unchanged.  

Moreover, a precedent opinion of VA's Office of General 
Counsel held that Diagnostic Code 5293 involves loss of range 
of motion because the nerve defects and resulting pain 
associated with the injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae. VAOPGCPREC 36-97 (1997), 63 Fed. Reg. 31262 
(1998).  This interpretation is binding on the Board.  
Therefore, a separate rating may not be granted.  Id., see 
38 C.F.R. § 4.14 (2006).  

Sacralization of L5 was noted on X-ray in May 1994, and a 
suggestion of sacralization was also noted on an X-ray in May 
2001.  The veteran contends that this reflects ankylosis of 
the lumbar spine, warranting at least a 40 percent rating.  
However, this condition was not shown on all X-ray reports, 
and, even if present, there is no medical evidence equating 
this finding of sacralization to ankylosis of the lumbar 
spine.  Ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury or surgical procedure.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Moreover, lumbar 
vertebrae L1-L4 were not immobilized, and there is no medical 
evidence of fixation of the lumbar spine, as opposed to the 
single L5-S1 vertebral space.  Limitation of motion in the 
lumbar spine was no more than slight during this period.  
Thus, the Board concludes that the veteran's sacralization of 
L5 does not reflect ankylosis of the lumbar spine, nor is it 
comparable to ankylosis, such that a rating based on 
ankylosis would be warranted.  

The veteran also contends that he has demonstrable deformity 
of a vertebral body, and, hence, should be awarded a separate 
10 percent rating.  He states that this rating is not limited 
to cases of fracture.  However, under the old criteria, the 
only rating code providing for a separate rating for 
demonstrable deformity of a vertebral body is Code 5285, 
pertaining to "vertebra, fracture of, residuals."  In 
revising the diagnostic criteria, consultants to VA 
recommended that dislocation of a vertebra also be included 
under the same diagnostic code, as it may result in the same 
type of disability as a fracture.  See supplementary 
information, 67 Fed. Reg. 56509, 56511 (Sept. 4, 2002).  
However, dislocation of a vertebra has not been shown, 
either.  

Although the veteran complained of severe back pain on 
several occasions, the physical examination findings during 
this period, which were largely normal as reported by the 
physicians, did not reflect any additional functional 
impairment due to pain or repetitive use.  See Deluca, supra; 
38 C.F.R. §§ 4.40, 4.45.  In this regard, despite slight 
limitation of motion shown on VA examinations in 1993 and 
1995, the examiners concluded that the veteran did not have 
any objective impairment, findings consistent with the other 
medical evidence applicable to this period.  

On October 27, 2000, the veteran was seen for acute lumbar 
strain with mild sciatica, which, by the following month, had 
improved 75 percent, by the veteran's own report.  October 
27, 2000, is the effective date of the increase to 60 
percent, and as these symptoms were shown to be acute at the 
time, beginning after he had been doing some bending and 
lifting, this evidence does not reflect that a rating higher 
than 10 percent is warranted for the period prior to that 
date.  

Thus, for the period prior to October 27, 2000, under the old 
criteria, the preponderance of the evidence is against the 
claim for a rating higher than 10 percent.  Since the new 
criteria may not be applied for any periods prior to their 
effective dates, which are in September 2002 and September 
2003, he could not be awarded a higher rating for the period 
prior to October 27, 2000, under the revised criteria.  
Accordingly, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz, supra; Gilbert, supra.  

        4.  Analysis-rating in excess of 60 percent beginning 
October 27, 2000

On October 27, 2000, when seen for acute low back pain, which 
started after he had been doing some bending and lifting, the 
veteran had some intermittent pain radiating down the left 
leg, although it had improved.  He denied any numbness or 
tingling in the leg.  On examination, straight leg raising 
was negative, motor strength was 5/5, there was no atrophy, 
and deep tendon reflexes and sensory motor in the lower 
extremities were normal.  The assessment was acute lumbar 
strain with mild sciatica.  When seen for follow-up in 
November 2000, the veteran said his low back pain was 75 
percent better.  On examination, he had good flexion and 
extension, and examination was otherwise negative.  

Subsequently, the RO granted a 60 percent rating for the 
veteran's low back disability, under Code 5293, effective the 
date of that treatment, October 27, 2000.  The RO determined 
that the old criteria were more favorable to the veteran than 
the revised criteria.  The Board concludes that rating in 
excess of 60 percent is not warranted under the new or old 
criteria.  

Under the old criteria, a 60 percent rating is the maximum 
schedular rating available for a lumbar spine disability, in 
the absence of residuals of vertebral fracture with cord 
involvement, bedridden, or requiring long leg braces, or 
complete bony fixation (ankylosis) of the entire spine at an 
unfavorable angle, each of which warrants a 100 percent 
rating.  None of these are present.

Under the new criteria pertaining to incapacitating episodes, 
although he states that he has been unable to get out of bed 
due to flare-ups, as reported by the veteran, these incidents 
have been rare, and only for one or two days at a time.  
Although the veteran has sought medical treatment, no 
treatment other than medication or physical therapy has been 
prescribed; the evidence does not show any occasion on which 
bed rest was prescribed by a physician.  Therefore, the 
veteran would not be entitled to even a 20 percent rating, 
based on incapacitating episodes. 

Under the new general formula, a 40 percent rating is the 
maximum rating provided absent unfavorable ankylosis of the 
entire thoracolumbar spine.  There is no medical evidence 
suggesting the presence of such.  Moreover, although Dr. 
Johnson reported in February 2003 that the veteran had 
"marked" restriction of motion in the lumbar spine, with 
"severe" limited bending and stooping, he did not provide 
actual range of motion studies.  His last previous mention of 
the veteran's low back pain had been in March 2001, when he 
recommended an MRI due to the veteran's complaints of severe 
low back pain.  The MRI, in May 2001, did not show any 
significant interval change from 1997.  The VA examination in 
May 2001 showed forward flexion to 40 degrees, which is 
within the range contemplated by a 20 percent rating.  
However, the 2006 VA examination disclosed forward flexion to 
90 degrees, at which point it became limited by pain; this 
does not warrant even a 10 percent rating.  He had continuing 
arthritis and mild degenerative disc disease, but there was 
still 50 percent of disc height.  Thus, the weight of the 
evidence establishes that under the general formula, the 
veteran would be entitled to no more than a 20 percent rating 
for his lumbar spine disability.  

The new criteria provide that separate ratings may also be 
granted for neurological manifestations.  When seen in 
October 2000, with acute symptoms, straight leg raising was 
negative, and deep tendon reflexes and sensory motor findings 
in the lower extremities were normal.  The assessment was 
acute lumbar strain with mild sciatica, and when seen for 
follow-up, the veteran said his low back pain was 75 percent 
better.  A MRI of the lumbar spine conducted in May 2001 
noted that there did not appear to have been any marked 
interval change since the 1997 MRI.  While the examiner noted 
that electromyogram studies indicated irritation and mild 
denervation at L5-S1 on the right, accounting for some of the 
veteran's back symptoms and referred pain down into the 
extremities, no sensory changes were noted in the lower 
extremities or other abnormalities.  The May 2006 neurology 
examination reported that knee and ankle jerks were absent 
bilaterally.  However, the examiner also commented that there 
was no objective clinical evidence of a lumbar radiculopathy 
at this time.  Although he later stated that the 1992 
electromyogram showed evidence of L5 and S1 radiculopathy, 
this does not change the fact that, in terms of severity, no 
clinically demonstrable residuals were shown on the 2006 
examination.  The orthopedic examination at that time also 
failed to disclose any radicular symptoms, and there were no 
pathologic reflexes at that time.  Moreover, the 1992 
electromyogram showed only some irritation and very mild 
partial denervation of L5 and S1 on the right side.  

Thus, the veteran would be entitled to, at most, a 10 percent 
rating for mild sciatic nerve disability in the right leg.  
When combined with the 20 percent rating to which the veteran 
would be entitled under the general formula, discussed above, 
a 30 percent rating would be assigned.  38 C.F.R. § 4.25 
(2006).  Indeed, even if combined with a 40 percent rating, 
the combined rating would be 50 percent.  Id.  Thus, since 
the RO has already assigned the veteran a 60 percent rating 
under the old criteria, the old criteria are more favorable 
to the veteran.  As discussed above, a higher rating is not 
warranted.  

The medical evidence does not confirm the presence of 
additional functional impairment, beyond that contemplated by 
a 60 percent rating.  The Board has considered the February 
2003 statement from Dr. Johnson, that the veteran had nerve 
foramen compression which produced considerable back pain and 
disability and the inability to do any lifting or strenuous 
work, with marked restriction of motion of the lumbar spine, 
and extreme difficulty putting on his shoes and socks, and 
severely limited bending and stooping.  However, the May 2001 
VA examination did not show any sensory changes or muscle 
weakness.  On the May 2006 VA examination, while he had 
limitation in his daily activities such that he could not run 
or do extended heavy lifting, no other limitations were 
shown.  Significantly, strength and muscle tone of all major 
muscle groups in the lower extremities were normal.  
Moreover, as he is in receipt of the maximum rating, a higher 
rating may not be assigned for functional impairment, under 
that diagnostic code.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).  Thus, the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C. § 5107(b); see 
Ortiz, supra; Gilbert, supra.  

II.  Earlier effective date for compensable rating for 
lumbosacral spine disability

The veteran claims that the effective date for the assignment 
of a compensable rating for his lumbosacral spine disability 
should be in May 1974.  

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997).  The award of an 
increased rating should normally be effective either on the 
date of receipt of the claim or on some date in the preceding 
year if it was ascertainable that the disorder had increased 
in severity during that time.  See also VAOGCPREC 12-98.  The 
term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400 means an increase to the next disability level.  Hazan 
v. Gober, 10 Vet. App. 511 (1997).  

The veteran's claim for a compensable rating for his low back 
disability was received in April 1993; this claim eventually 
resulted in the assignment of a 10 percent rating effective 
April 5, 1993, and a 60 percent rating effective in October 
2000.  In connection with his claim, he submitted medical 
evidence dated in August 1992, which included evidence 
pertaining to his back disability, which, in conjunction with 
the other evidence of record, resulted in a compensable 
rating assigned, effective April 5, 1993.  Thus, the Board 
finds that it was ascertainable that an increase in the 
disability level had occurred as of August 13, 1992 (the 
earliest of the records containing pertinent information), 
and, as this was received within a year, the effective date 
for the assignment of a 10 percent rating should be August 
13, 1992.  In reaching this determination, the benefit-of-
the-doubt rule has been applied.  See 38 U.S.C.A. § 5107(b).  

Previous to this decision, claims for a compensable rating 
for a back disability were denied in rating decisions dated 
in September 1974 and July 1983; those decisions are final, 
in the absence of clear and unmistakable error (CUE).  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.105(a); see Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  (There is no free-
standing claim for an earlier effective date, and once an 
effective date has become final, a claimant's only recourse 
is to have the final decision revised on the grounds of CUE.)  
No allegations of CUE in the July 1983 rating decision have 
been raised by the veteran; the issue of CUE in the September 
1974 rating decision will be discussed below.  

III.  TDIU prior to October 27, 2000

The RO also assigned a TDIU rating effective October 27, 
2000, the effective date of the increased rating to 60 
percent for the veteran's service-connected low back 
disability.  However, as with the increased rating for the 
veteran's low back disability, discussed above, since the RO 
granted the TDIU rating, effective during the course of the 
appeal period, the Board must consider the issue of 
entitlement to a TDIU rating prior to that date.  See 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.400(o); see also Hazan, 
supra.  

In the instant decision, the Board has granted additional 
separate 10 percent ratings for the veteran's right and left 
knee disabilities.  With the inclusion of these disabilities, 
a combined 50 percent rating is applicable in effect for the 
period prior to October 27, 2000, for the veteran's service-
connected disabilities.  Specifically, for this period, the 
veteran has been assigned a 10 percent rating for each of the 
following:  left knee injury residuals; a separate rating for 
slight instability or subluxation of the left knee; right 
knee injury residuals; a separate rating for slight 
instability or subluxation of the right knee; lumbosacral 
strain; and a left shoulder disability, which result in a 
combined evaluation of 50 percent, with application of the 
bilateral factor.  38 C.F.R. §§ 4.25, 4.26 (2006).  

A total disability rating for compensation based on 
individual unemployability (i.e., a TDIU rating) may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where 
these percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the 
authority to assign an extraschedular TDIU rating in the 
first instance, although appropriate cases must be referred 
to the Director of the VA Compensation and Pension Service 
for such extraschedular consideration.  Bowling v. Principi, 
15 Vet.App. 1 (2001).

The effects of advancing age and of non-service-connected 
conditions may not be considered in support of a claim for a 
TDIU rating based on service-connected disability.  38 C.F.R. 
§ 4.19.

In his initial application for a TDIU rating, the veteran 
said that he last worked full time in July 1991.  He reported 
a college education, and said he had been employed as a 
criminal investigator with different federal agencies from 
1983 to 1993.  At his RO hearing in July 1994, he said that 
he had worked for the federal government for 25 years, and 
that he had been awarded worker's compensation benefits.  He 
said he had last worked in 1991.  

Several evaluations conducted in connection with the 
veteran's worker's compensation proceedings are on file.  
According to an August 1992 statement from R. Hughes, M.D, 
the veteran had hypertension.  Dr. Hughes opined, in essence, 
that the veteran was currently unable to work due to the 
stress of the job, which was exacerbating his hypertension 
and obesity.  W. Douglas, M.D., wrote, also in August 1992, 
that the veteran had PTSD due to his job, with associated 
somatic difficulties that caused him to be unable to continue 
employment at this time.  He identified the somatic 
disabilities as high blood pressure, hyperphagia, and sleep 
disorder.

H. Chakales, M.D., provided a detailed orthopedic evaluation 
in August 1992, in which he concluded that the veteran had 
lumbar disc syndrome with degenerative disc disease with some 
evidence of nerve root impingement; rotator cuff disease with 
adhesive pericapsulitis of the right shoulder; adhesive 
pericapsulitis of the left shoulder, post-operative resection 
of the distal acromioclavicular joint; cervical spondylosis; 
traumatic arthritis with chondromalacia of the right knee; 
traumatic arthritis of the right wrist, including carpal 
joint and thumb; traumatic osteoarthritis of the right ankle; 
and degenerative joint disease of the right foot.  Dr. 
Chakales concluded that all of these disabilities were due to 
the veteran's federal job as a criminal investigator, 
although he felt that exogenous obesity was also 
contributory.  He concluded that the veteran was disabled as 
a criminal investigator because of his exogenous obesity and 
multiple joint involvement of arthritis.  He opined that with 
respect to all types of gainful employment, it would depend 
on his educational and rehabilitative phenomena.  His 
exogenous obesity and multiple joint arthritis may preclude 
him from employment with the federal government.  

S. Snyder, M.D., wrote, in March 1993, that he recommended 
continuing disability for the veteran for his multiple 
medical problems including sleep apnea, diabetes, 
hypertension, and gouty arthritis.  J. Bradley, M.D., wrote, 
in March 1993, that the veteran was permanently disabled from 
his present job due to major depression, and PTSD.  

None of these evaluations and opinions relates the veteran's 
inability to work to his service-connected disabilities, 
alone.  The non-service-connected disabilities mentioned as 
adversely affecting his employability include exogenous 
obesity, sleep apnea, diabetes mellitus, hypertension, gouty 
arthritis, major depression, and PTSD.  In addition, Dr. 
Chakales stated that the veteran's employment limitations 
were due to lumbar spine, left shoulder, right knee, right 
wrist, right shoulder, cervical spine, right ankle, and right 
foot disorders; of these, service connection is in effect 
only for lumbar spine, left shoulder, and right knee 
disabilities, and, to the extent the right wrist disorder was 
described as including carpal bones in the hand, that 
disability as well.  

Although Dr. Chakales stated that all of these disabilities 
were due to his civilian job as a criminal investigator, with 
contribution from his exogenous obesity, as indicated above, 
no attempt has been made to medically differentiate the 
symptoms due to the service-connected lumbar spine, left 
shoulder, and right knee, and right hand conditions from the 
non-service-connected lumbar spine, left shoulder, right 
knee, and right wrist conditions, and all such signs and 
symptoms have therefore been attributed to the service-
connected disabilities.  See Mittleider, 11 Vet. App. 181, 
supra.    

The VA examiner in November 1993, after examining the 
veteran, stated that there was no objective reason why he 
could not be employed, on an orthopedic basis.  The veteran 
contends that this examination was insufficient, but this 
conclusion is not directly contradicted by the other medical 
evidence.  While Dr. Chakales concluded that the veteran was 
disabled as a criminal investigator, this was because of 
exogenous obesity, as well as arthritis of multiple joints.  
Moreover, as discussed above, not all of the veteran's 
arthritis disabilities are service-connected.   

The veteran believes that many of his medical conditions are 
interrelated.  However, he is not competent to make this 
assessment.  See, e.g., Espiritu, supra.  While psychological 
evaluations indicate that he has some psychological factors 
affecting his physical condition, this was attributed to his 
work-related PTSD.  This decision is limited to consideration 
of whether the adjudicated service-connected disabilities 
rendered the veteran unemployable, prior to October 27, 2000.  
Claims involving the individual disorders have been addressed 
in prior final decisions, are being addressed, or are 
referred for initial RO consideration in this decision.  

The considerable weight of the evidence establishes that non-
service-connected factors were primarily responsible for the 
veteran's unemployed status prior to October 27, 2000, and 
that his service-connected disabilities did not affect his 
employment beyond the extent contemplated by the 50 percent 
combined rating in effect during that period.  The Board 
finds this is not a proper case for referral to the Director 
of the VA Compensation and Pension Service for consideration 
of a TDIU rating on an extraschedular basis.  

In sum, the criteria for a TDIU rating prior to October 27, 
2000, are not met.  As the preponderance of the evidence is 
against a TDIU rating prior to that date, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  

IV.  Clear and Unmistakable Error (CUE)

The veteran claims CUE in the September 1974 rating decision, 
insofar as it failed to grant a compensable rating for a 
lumbosacral spine disability, and service connection for 
disabilities of the left ankle/shin, the right shoulder, and 
the left wrist/hand.  As to the service connection issues, 
the veteran, who was employed by VA as a counselor at that 
time, did not file a notice of disagreement within one year 
of notification.  Accordingly, the decision became final.  
38 U.S.C.A. § 4005(b), (c) (West 1974); 38 C.F.R. §§ 19.118, 
19.153 (1974) (current versions at 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302 (2006).  Although he initiated an 
appeal with the submission of a notice of disagreement with 
the decision denying a compensable rating for his lumbosacral 
spine disability, he did not perfect the appeal with the 
timely submission of a substantive appeal, and that issue 
became final as well.  38 U.S.C.A. § 4005(c) (West 1974); 
38 C.F.R. §§ 19.112, 19.16, 19.118, 19.153 (1974) (current 
versions at 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2006).  

The "purpose of the rule of finality is to preclude 
repetitive and belated readjudication of veterans' benefits 
claims."  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 
2002).  There are only two exceptions to the rule of finality 
of VA decisions, i.e., challenges based on clear and 
unmistakable error (CUE) in a prior, final decision 
(38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on 
new and material evidence (38 U.S.C.A. § 5108).  Id.  This 
decision addresses CUE only.

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  See, e.g., Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  Allegations of CUE must be 
raised with sufficient particularity.  See Phillips v. Brown, 
10 Vet. App. 25 (1997).  To establish CUE in a prior, final 
decision, all three of the following criteria must be met:  
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; and (2) the error must be undebatable; and (3) the 
error must be of the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made.  
Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, 
e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992).  

A.  Compensable rating for lumbosacral spine disability

The RO granted service connection for chronic lumbosacral 
strain with narrowing of L5-S1 interspace, and assigned a 
noncompensable rating, based on evidence including service 
medical records, which showed the veteran was treated on 
several occasions for low back strain from 1967 to 1973.  In 
addition, a VA examination was conducted in August 1974.  The 
veteran said his back only bothered him if he did sit ups or 
things of that sort. He said that he had initially injured 
his back while lifting heavy pots in 1967.  He said he had 
recurrent episodes of pain in the lower back, aggravated by 
playing football and weight lifting.  He had been treated 
with diathermy in service.  He said that his low back pain 
did not cause any radiation.  On examination, the veteran had 
normal posture.  There was no tenderness of the lumbar spine, 
and motions were normal, as were deep tendon reflexes.  
Straight leg raising and sciatic nerve stretch tests were 
negative.  The examiner concluded that there was no clinical 
evidence of a spine disability.  X-rays showed an anomalous 
development of the L-4, L-5, S-1 segment, with marked 
narrowing of the interspace between L-5 and S-1.  

The veteran contends that the evidence of record at that time 
showed the same symptoms that were shown on subsequent 
examinations, most recently in 2006.  He contends that, at a 
minimum, the marked narrowing of the interspace between L-5 
and S-1 warranted a 10 percent rating based on X-ray evidence 
of arthritis.  

However, a determination that there was CUE must be based 
upon the record  and the law that existed at the time of the 
prior adjudication in question.  See Pierce v. Principi, 240 
F.3d 1348 (Fed.Cir. 2001).  Thus, records showing the level 
of disability subsequent to the decision at issue cannot 
establish CUE in a prior decision.  

As to whether the narrowing shown on X-rays unequivocally 
demonstrated disability reflective of a compensable rating, 
diagnostic code 5003 provided then, as it does now, that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, warrants a 10 percent evaluation; with the 
addition of occasional incapacitating exacerbations, a 20 
percent evaluation is warranted.  38 C.F.R. § 4.71a, Code 
5003 (1974, 2006).  

On the VA examination, the veteran did not have any evidence 
of limitation of motion, swelling, muscle spasm, or painful 
motion; indeed, the examiner stated the clinical examination 
was normal.  Only one group of minor joints was involved.  
See 38 C.F.R. § 4.45 (For purpose of rating disability from 
arthritis, the lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine function), 38 C.F.R. § 4.66 
(for rating purpose, the lumbosacral and sacroiliac joints 
should be considered as one anatomical segment) (1974, 2006).  
There was no objective evidence that he was symptomatic 
subsequent to October 1973.  

In view of the evidence and contentions then of record, the 
RO's failure to grant a compensable rating was supportable.  
In essence, the veteran disagrees with how the facts were 
interpreted.  A disagreement with how the evidence is weighed 
and evaluated is not clear and unmistakable error.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); Luallen v. Brown, 
8 Vet. App. 92, 95 (1995).  Hence, there was no CUE in the 
September 1974 decision granting a noncompensable evaluation 
for chronic lumbosacral strain with narrowing of L5-S1 
interspace, and the September 1974 rating decision is final.  
38 U.S.C.A. § 5109A.  

B.  Left ankle/shin disability

The veteran contends that service medical records show a 
chronic left ankle/shin condition in service.  He states that 
the service medical records show that he injured his left 
ankle in October 1967, and that follow-up treatment showed 
ligament damage.  In May 1971, he states that he reinjured 
his left ankle, along with his shin bone, and was treated 
until June 1971.  In addition, a painful left foot was shown 
on the April 1974 discharge examination.  He contends that 
the September 1974 rating decision was based on incomplete 
history, using only the 1967 and 1971 injuries, and not the 
separation examination.  

The service medical records show that while the veteran 
sprained his left ankle in October 1967, damage to a ligament 
was not shown; rather, the veteran had slight tenderness of 
the lateral collateral ligament.  In May 1971, the veteran 
was seen complaining that he had hurt the left shin and 
ankle, which appeared swollen and tender to touch.  According 
to an orthopedic clinic consult request, the facility 
providing treatment did not have a functioning X-ray machine, 
and could not determine if he had a fracture.  According to 
the orthopedic consult, he had an abduction sprain of the 
left ankle, without fracture.  A cast was applied for two 
weeks.  The cast was removed at the veteran's request in June 
1971, and he was noted to be non-tender, with no restrictions 
on use.  No complaints or abnormal findings were noted on the 
separation examination.  The veteran did not mention the left 
ankle or shin on his May 1974 claim, but the July 1974 claim 
included the "left shin bone" treated in 1971.  While not 
included in the August 1974 examination, the orthopedic 
examination report included the following:  "He has no 
complaints of the lower extremities with the exception of the 
left knee."   

The September 1974 rating decision denied the claim, and the 
veteran was informed that "your records show that while in 
the service you were treated for ... left ankle sprain, left 
shin condition....  At the time of your last examination, 
however, there were no findings of any disability that might 
have resulted."  In view of the evidence and contentions 
then of record, including the normal separation examination, 
and the August 1974 VA examination, this conclusion was 
supportable.  In essence, the veteran disagrees with how the 
facts were interpreted.  A disagreement with how the evidence 
is weighed and evaluated is not clear and unmistakable error.  
See Baldwin v. West, 13 Vet. App. 1 (1999); Luallen v. Brown, 
8 Vet. App. 92, 95 (1995).  

The veteran also contends that the July 1974 request for an 
examination does not show the left ankle as one of the 
disorders to be examined, and the August 1974 examination 
report does not include any comment or reference to the left 
ankle or shin, and no X-rays were taken.  He contends it was 
CUE to have rendered the rating decision without a VA 
examination, including X-rays.  

First, as noted above, while the examination did not 
specifically address a left shin or ankle disability, it was 
noted that he had no complaints of the lower extremities 
except for the left knee.  Second, a breach of the duty to 
assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 
1334 (Fed. Cir. 2002).  Finally, the decision not to order a 
VA examination as to that claim was well within the RO's 
discretion.  At the time of the September 1974 rating 
decision, the pertinent regulation provided as follows:  
"Where the reasonable probability of a valid claim is 
indicated in any claim for disability compensation or 
pension, . . . a [VA] examination will be authorized."  
38 C.F.R. § 3.326(a) (1974).  A "reasonable probability" 
was noted to depend upon the facts of the situation, 
including medical and lay evidence, and personal observations 
of the veteran by the rating board, was to be interpreted 
liberally, and could be satisfied with a private physician's 
statement.  38 C.F.R. § 3.326(b) (1974).  At the time the RO 
ordered an examination in July 1974, there was no medical 
evidence indicating he had a current disability resulting 
from the in-service condition, nor had he himself explicitly 
stated he had a current ankle or shin disability.  As noted 
above, the examination found that he had no complaints of the 
lower extremities except for the left knee.  Thus, neither 
the RO's denial of the claim, nor the failure to provide an 
examination, constituted CUE.  

The veteran also states that a May 2001 VA examination, which 
showed arthritis of the left ankle, establishes CUE in the 
September 1974 rating decision.  However, this was many years 
after the September 1974 rating decision.  A determination 
that there was CUE must be based upon the record and the law 
that existed at the time of the prior adjudication in 
question.  See Pierce v. Principi, 240 F.3d 1348 (Fed.Cir. 
2001). 

As a final matter, the Board observes that the veteran's 
claim referred to a shin bone disability, while the September 
1974 rating decision denied service connection for both an 
ankle disability, as well as a shin disability.  The veteran 
has not claimed that this was in error, and the Board 
observes that the veteran claimed service connection for a 
left shin bone disability, treated in 1971, and the only 
record of treatment involving the shin was the May 1971 
treatment for pain in the shin and ankle which was diagnosed 
as a sprained ankle.  Thus, it was not erroneous for the RO 
to have considered the issue of service connection for a left 
ankle disability to have been reasonably raised.  See Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  

In conclusion, for the reasons discussed above, it has not 
been shown that the correct facts, as they were known at the 
time, were not before the adjudicator, that the pertinent 
statutory or regulatory provisions were incorrectly applied, 
or that any undebatable error was made, which, had it not 
been made, would have manifestly changed the outcome at the 
time of the September 1974 decision.  Hence, there was no CUE 
in the September 1974 decision denying service connection for 
a left ankle and left shin disability, and the September 1974 
rating decision is final.  38 U.S.C.A. § 5109A.  

C.  Right shoulder, left wrist and/or hand disabilities

First, the September 1974 rating decision did not address the 
issues of service connection for a right shoulder disability 
or a left wrist and/or hand disability.  If the record shows 
the existence of an unadjudicated claim, raised along with an 
adjudicated claim, and the RO's decision acts (favorably or 
unfavorably) on one of the claims but fails to specifically 
address the other claim, the second claim is deemed denied, 
and the appeal period begins to run.  Deshotel v. Nicholson, 
457 F.3d 1258 (Fed. Cir. 2006).  If a timely appeal is not 
filed, the veteran's only recourse is to file a CUE claim.  
Id.; Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  

At the time of the September 1974 rating decision, the law 
mandated, as it does today, that a claim must be filed in 
order for any type of benefit to accrue or be paid.  
38 U.S.C.A. § 3001(a) (West 1972) (currently at 38 U.S.C.A. 
§ 5101(a) (West 2002)); 38 C.F.R. § 3.151 (1974, 2006); see 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a) (1974, 2006); see Brannon v. West, 12 Vet. App. 
32, 34 (1998).  

The veteran contends that his May 1974 claim, July 1974 
amendment, and January 1975 "amendment" alleged service 
connection for a right shoulder disability.  Further, he 
claims that in 1974, a claimant was required to describe the 
nature of sickness, disease, or injury, and a specific 
diagnosis was not required.  With respect to these issues, he 
states that service medical records are inundated with 
diagnoses of crepitation, calcium deposits, and complaints of 
pain, documented on the April 1974 separation examination.  

However, neither the May 1974 claim nor the July 1974 
amendment to the claim alluded to any type of condition 
involving the right shoulder, left wrist, or left hand.  The 
January 1975 "amendment," which in any event was after the 
September 1974 rating decision at issue, likewise did not 
mention any of these conditions.  

Nevertheless, VA has a duty to fully and sympathetically 
develop a veteran's claim to its optimum.  Hodge v. West, 155 
F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations."  Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the context 
of a CUE claim, this means that VA must give a sympathetic 
reading to the veteran's allegations, to determine the claims 
being raised.  Szemraj v. Principi, 357 F.3d 1370, 1376 (Fed. 
Cir. 2004).  This liberal construction applies only to the 
question of the existence of a claim, and not to whether 
there was CUE in a decision on a claim.  Id.  Thus, as a 
threshold matter, it must determined whether there was a 
claim, before the matter of CUE can be addressed.

For the following reasons and bases, the Board finds that at 
the time of the September 1974 rating decision, there was no 
pending claim for service connection for a right shoulder 
disability, or a left hand and/or wrist disability.  Thus, it 
was not erroneous for the RO to have failed to adjudicate 
those issues at that time.  As a result, the September 1974 
rating decision was not final as to the issues, and there can 
be no question of CUE.  38 U.S.C.A. §§ 5109A, 7105.  

        1.  Right shoulder

Service medical records show that in December 1969, the 
veteran was treated for pain of the right upper arm, worse in 
the area of the shoulder head of the biceps.  Although the 
veteran contends that February 1974 treatment actually 
included the RIGHT shoulder, the records themselves refer to 
the LEFT shoulder at that time, and these contentions were 
not of record at the time of the September 1974 rating 
decision.  On the separation examination in April 1974, the 
veteran responded "yes" to a question of whether he had 
now, or had ever had, "painful or 'trick' shoulder or 
elbow."  However, in the narrative explanation, it was noted 
that the painful shoulder referred to strain of the LEFT 
shoulder in 1973.  No symptoms or abnormal findings 
pertaining to the RIGHT shoulder were noted.  

Thus, contrary to the veteran's current contentions, a right 
shoulder complaint was noted on only one occasion, in 1969, 
several years prior to the veteran's discharge from service, 
and no pertinent complaints were noted on separation, nor did 
the veteran's pending claims at the time of the September 
1974 rating decision include the issue of service connection 
for a right shoulder disability.  Thus, a claim for service 
connection for a right shoulder disability was not raised by 
the record, and, accordingly, it was not error for the RO to 
have failed to adjudicate such a claim in September 1974.  

The veteran contends, in essence, that it was CUE for the RO 
not to have obtained X-rays of the right shoulder prior to 
the September 1974 rating decision.  He notes that an MRI in 
May 2001 demonstrated a right shoulder disability, and feels 
that this establishes that he should have been granted 
service connection in 1974.  However, as discussed above, the 
Board has determined that there was no claim for this 
disability at the time of the September 1974 rating decision.  
Moreover, a determination that there was CUE must be based 
upon the record and the law that existed at the time of the 
prior adjudication in question.  See Pierce, supra.  
Certainly, the presence of arthritis many years after service 
cannot establish CUE in a rating decision over 25 years 
earlier.  In this case in particular, the May 2001 MRI report 
did not relate a history of onset in service.  

        2.  Left wrist and hand

Service medical records show that from March to April 1970 
the veteran was treated for a wart on his left index finger.  
Service medical records dated from September to November 1970 
show that the veteran was treated for an injury to the third 
metacarpal of the left hand.  X-rays of the left hand in 
October 1970 and again in November 1970 were normal.  No 
pertinent complaints were subsequently noted in service, and 
the separation examination was normal.  On the VA examination 
in August 1974, range of motion of both wrists was noted to 
be normal; no findings pertaining to the left hand were 
noted.  

Since the veteran did not file a claim for a left hand or 
wrist disability prior to the September 1974 rating decision, 
and there was no indication of disability at discharge, or at 
the time of the rating decision, a claim for service 
connection for a left hand or wrist disability was not raised 
by the record, and, accordingly, it was not error for the RO 
to have failed to adjudicate the claim in September 1974.  

V.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

As to the increased rating issues, the VCAA notice 
requirements were satisfied by virtue of letters sent to the 
claimant in March 2004 and May 2005.  The March 2004 letter 
advised the claimant of the information necessary to 
substantiate the increased rating claims, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The May 2005 letter also told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The claims were readjudicated in November 2006, curing the 
timing defect in the notice.  In March 2006, the veteran was 
provided information regarding ratings and effective dates, 
followed by readjudication of the claims in November 2006.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, any timing defect in the provision of notice was 
harmless error.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  Hence, the VCAA notice requirements have been 
satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

The Board also concludes VA's duty to assist has been 
satisfied, as to these issues.  Service medical records and 
relevant VA treatment records have been obtained.  Private 
records are on file, and he has not identified any 
potentially relevant non-VA treatment records which have not 
been obtained.  He was afforded VA examinations evaluating 
the disabilities at issue in November 1993, August 1995, May 
2001, and May 2006.  Although the veteran states that the 
2006 VA examination was inadequate because the examiner did 
not have the claims file for review, the examiner 
specifically stated, on the examination report, that he 
reviewed the claims file.  The veteran, in a December 2006 
statement, seems to suggest that because the examiner did not 
refer to a 1992 electromyogram test in his initial report, 
that the claims file had not been available.  However, review 
of the claims file is only required where necessary to ensure 
a fully informed examination or to provide an adequate basis 
for the examiner's findings and conclusions; necessity for 
pre- examination records review is to be determined according 
to the facts of each individual case. See VAOPGCPREC 20-95; 
61 Fed. Reg. 10,064 (1996).  In this case, the veteran had 
undergone several previous examinations, and of primary 
importance was ascertaining the current severity of the 
veteran's service-connected conditions.  The examiner's 
failure to initially comment on a 1992 electromyogram, 
located in the 2nd of the veteran's 5-volume claims file, 
does not mean that the file was not reviewed.  In this 
regard, the examiner's ordering of a current electromyogram 
was within his discretion, as was his later deciding, after 
consultation with the veteran, to forego a new 
electromyogram.  There is no evidence of the existence of 
additional evidence which would support the veteran's claims.  
There is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of his claims.  Indeed, he has stated, on 
several occasions, that the evidence is sufficient.

VA has satisfied its duties to inform and assist the claimant 
as these duties have evolved over the 14-year appeal period, 
and the veteran has had a meaningful opportunity to 
participate effectively in the processing of his claims.  
Therefore, he is not prejudiced by the Board entering a 
decision on these issues at this time.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Concerning the CUE claims, a CUE claim must be based on the 
record and law that existed at the time of the prior 
adjudication in question, and the VCAA is not applicable.  
See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc).  The VCAA does not affect matters on appeal when the 
issue is limited to statutory interpretation.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  In this case, there is no evidentiary 
development that could substantiate the veteran's claim.  See 
VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding 
that VCAA notice was not required where evidence could not 
establish entitlement to the benefit claimed).  Since the 
dispute involves the application of the law, additional 
efforts to assist or notify the appellant in accordance with 
the VCAA would serve no useful purpose.  See Soyini, supra. 
Therefore, he is not prejudiced as a result of the Board 
proceeding to the merits of the claims.  


ORDER

A rating in excess of 10 percent for left knee injury 
residuals, based on limitation of motion, is denied.  

A separate rating of 10 percent for instability or 
subluxation of the left knee is granted, subject to 
regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for right knee injury 
residuals, based on limitation of motion, is denied.  

A separate rating of 10 percent for instability or 
subluxation of the right knee is granted, subject to 
regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for lumbosacral strain with 
degenerative disc disease prior to October 27, 2000, is 
denied.  

A rating in excess of 60 percent for lumbosacral strain with 
degenerative disc disease beginning October 27, 2000, is 
denied.  

A 10 percent rating for lumbosacral strain with degenerative 
disc disease effective August 13, 1992 is warranted; to that 
extent only, the claim for an earlier effective date is 
granted, subject to regulations governing the payment of 
monetary benefits.

A TDIU rating prior to October 27, 2000, is denied.  

A September 1974 rating decision was not clearly and 
unmistakably erroneous in assigning a noncompensable 
evaluation for chronic lumbosacral strain with narrowing of 
L5-S1 interspace.  

A September 1974 rating decision was not clearly and 
unmistakably erroneous in failing to grant service connection 
for left ankle and/or shin disabilities.  

A September 1974 rating decision was not clearly and 
unmistakably erroneous in failing to grant service connection 
a right shoulder disability. 

A September 1974 rating decision was not clearly and 
unmistakably erroneous in failing to grant service connection 
for left wrist and/or hand disabilities.  



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


